Citation Nr: 0202059	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
gastroesophageal reflux, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1959 to January 
1961, and from January 1962 to July 1972.  The veteran also 
has nonverified service for a year and a half thereafter.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and May 2000 rating 
actions by the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2001, the veteran testified at a personal hearing 
before the undersigned, and a transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  Disability due to hiatal hernia with gastroesophageal 
reflux produces symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation; with 
pain, and some weight loss, not considered material weight 
loss, and without anemia or other symptom combinations 
productive of severe impairment of health; which is 
productive of no more than considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
disability due to hiatal hernia with gastroesophageal reflux 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans  Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before  
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability  
Provisions); see generally Holliday v. Principi, 14 Vet.  
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet.  App. 
308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg.  
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the initial rating decision, and the 
subsequent Statement of the Case, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In particular, a letter sent to the veteran from the 
RO in May 2001, and the Statement of the Case, issued in 
August 2001, provided the veteran notification regarding the 
VCAA.  The veteran has been provided with the laws and 
regulations pertaining to his service-connected disability.  
The veteran and his representative were also notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (August  29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied as all identified 
medical records have been obtained, and in May 2001, the 
veteran underwent VA examination for his hiatal hernia with 
gastroesophageal reflux disability.  The veteran has been 
afforded two personal hearings.  He first testified at the RO 
in April 2001, and last testified before the undersigned in 
November 2001.  

Having determined that the duty to assist, which includes the 
duty to notify, has been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  


II.  Factual Background

The 30 percent evaluation assigned by the RO was based on 
reported findings from a July 1999 VA examination.  In that 
report, it was noted that the veteran weighed 245 pounds, 
which was noted to be an increase in weight.  He complained 
of having had long term problems with hiatal hernia for about 
20 years.  He also complained of having severe heartburn, 
described as heartburn after every meal, and even after 
having a glass of water.  He took increased doses of 
Famotide, which still did not control the problem.  The 
veteran reported having no nausea, vomiting, melena or 
hematochezia with regard to his gastroesophageal reflux.  He 
reported that his appetite was good.  Physical examination 
revealed that the veteran was somewhat overweight.  The 
abdomen was non-tender, non-distended, and bowel sounds were 
present.  A corresponding gastrointestinal (GI) series 
revealed a hiatal hernia, and gastroesophageal reflux to the 
mid thoracic esophagus, with subsequent clearing.  Several 
images suggested a small polyp within the fundus of the 
stomach near the gastroesophageal junction.  There was no 
evidence for ulceration or mass.  

VA outpatient treatment reports from 1999 to 2000, show that 
the veteran was seen for continued complaints of reflux and 
gastroesophageal pain.  In late July 1999, the veteran 
reported an increase in reflux, and his weight was 243 
pounds.  In January 2000, the veteran reported having reflux 
symptoms, difficulty in swallowing, and frequent heartburn.  
His weight was 230 pounds, and the impression was reflux 
symptoms not controlled.  Continuing reflux symptoms were 
noted in March 2000, when the veteran reported having 
heartburn, and frequent nausea.  His weight was 220 pounds.  
In April 2000, the veteran underwent gastric retroflexion.  
The findings included hiatal hernia, reflux, and mild 
esophagitis, with an assessment of abnormal examination.  
Corresponding esophagus biopsies were taken, and the 
assessment was that the veteran had Barrett's esophagus, 
without dysplasia, a very short segment.  There was no 
evidence of carcinoma.  In August 2000, the veteran weighed 
206 pounds.  He reported continued reflux symptoms, primarily 
with burping and difficulty swallowing.  

At his personal hearing before the RO in April 2001, the 
veteran testified that he had problems swallowing solid food, 
and that liquids came back up if he drank them too fast.  The 
veteran described that he had continuous heartburn and pain, 
in his ribs and throat, and that it felt like he was having a 
heart attack.  He indicated that he had not had much relief 
with prescribed medications.  He stated that he had had 
melena in the past, and that he had nausea while eating.  He 
had increased nausea with bending over.  The veteran 
testified that he had lost 60 pounds in fourteen months.  He 
stated that he had gone from 255 pounds to 190 pounds.  

At a VA general medical examination in May 2001, the claims 
file and medical chart were reviewed by the examiner.  The 
veteran reported that he had some gastritis in the stomach, 
likely secondary to the Ibuprofen he took for orthopedic 
problems.  He reported still having severe gastroesophageal 
reflux and that he had to sleep sitting up.  He got burning 
pain after every meal, substernal and up to the neck, and it 
occasionally radiated to the right arm.  The veteran reported 
having epigastric pain pretty much all of the time.  He had 
regurgitation on a regular basis.  He had vomiting sometimes 
after he ate, but not every time; about 5 times a week or so.  
He had dysphagia as well as difficulty swallowing food.  

The examiner noted that the veteran stated that he had lost 
60 pounds in the last year, but that a review of the medical 
records indicated that it was false information.  The 
examiner noted that the veteran had weight recorded in his 
chart on April 18, 2000, of 216 pounds, and that upon 
examination that day, almost a year later, it was 210 pounds, 
which represented a weight loss of 6 pounds rather than 
60 pounds.  The examiner stated that "so, as a percentage of 
body weight, it is a fairly insignificant weight loss."  
Physical examination revealed that the abdomen was nontender, 
non-distended, and that bowel sounds were present, and there 
was no palpable organomegaly or masses.  It was noted that 
within the last year, a biopsy report showed the presence of 
Barrett's esophagus, and also showed hiatal hernia as well as 
gastritis and gastroesophageal reflux.  

The examiner stated that the diagnosis was gastroesophageal 
reflux with hiatal hernia, which caused pyrosis, dysphagia, 
recurrent epigastric distress, and occasional regurgitation.  
The pain that he got was substernal and sometimes radiated to 
the neck and right arm.  The examiner stated that the 
veteran's symptoms did include pain as mentioned.  The 
examiner stated that the veteran had occasional vomiting, 
according to his account, but that the medical records did 
not confirm his reported 60 pound weight loss in the last 
year.  The examiner stated that the veteran denied 
hematemesis or melena, and that the record did not show that 
he had anemia.  The examiner said "I would classify the 
veteran's symptoms as productive of considerable impairment 
of health."  

When examined by VA in June 2001, for a routine follow-up 
examination, the veteran felt that his reflux had not been a 
significant problem.  The discomfort across his chest 
sometimes was made worse by exercise.  He weighed 217 pounds 
at that time.  The veteran was evaluated for complaints 
unrelated to reflux or hiatal hernia.  

At his November 2001 hearing before the undersigned member of 
the Board, the veteran testified that his disability due to 
hiatal hernia with gastroesophageal reflux produced constant 
nausea, vomiting after eating, including vomiting blood, and 
blood in the stool.  


III.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2001).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The veteran's disability due to hiatal hernia with reflux 
esophagitis and gastroesophageal reflux has been evaluated 
under Diagnostic Code 7346, which sets forth the criteria for 
hiatal hernias.  Diagnostic Code 7346 provides a 60 percent 
rating if the disorder is manifested by pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating applies if the 
symptoms consist of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114.

The veteran asserts that the symptoms of his hiatal hernia 
have increased in severity.  Given the medical evidence, the 
Board finds that the veteran's symptoms of a hiatal hernia 
with gastroesophageal reflux more nearly approximate the 
criteria for the currently assigned 30 percent rating, rather 
than an increased rating.  38 C.F.R. § 4.7.  

Although he has reported pain and vomiting, objective 
examination in May 2001 revealed that he does not have 
anemia, material weight loss, hematemesis or other symptom 
combinations productive of severe impairment of health.  The 
VA examiner in May 2001 opined that the veteran had pyrosis, 
dysphagia, recurrent epigastric distress, and occasional 
regurgitation with the gastroesophageal reflux disability.  
The veteran has also reported difficulty with swallowing.  
These are symptoms commensurate with the currently assigned 
30 percent rating.  Moreover, the VA examiner in May 
2001 classified the veteran's symptoms as productive of 
considerable impairment of health.  

By testimony, the veteran has indicated that he has 
hematemesis, which is vomiting blood, and melena, which is 
essentially blood in the stool.  However, the veteran denied 
having those symptoms when examined at VA in May 2001.  It 
also appears that the veteran's account of weight loss and 
the VA examiner's account of his weight loss differ greatly.  
The VA examiner in May 2001, was able to review the veteran's 
claims and medical chart, and decide that the veteran had an 
insignificant weight loss.  The Board concedes that the 
veteran has lost weight with his hiatal hernia, but the 
weight loss is not considered material; which is a 
requirement for a 60 percent rating.

While the Board finds the veteran's testimony to be somewhat 
probative, the objective evidence in support of the veteran's 
claim, including the VA examiner's opinion in May 2001, is 
found to be more probative than the veteran's testimony.  The 
veteran's testimony is outweighed by the May 2001 opinion 
because the VA examiner in May 2001 was specific about the 
veteran's medical problems and complaints, he based the 
opinion on review of the evidence in the claims file, and 
that opinion was consistent with the medical findings 
therein.  Thus, the opinion is highly probative.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see also Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  The veteran's 
testimony and reported history at VA examination are 
contradictory, and are, therefore, not as credible, and are 
less probative than the VA examiner's opinion.  As a whole, 
the evidence of record shows that he veteran's symptoms are 
productive of considerable impairment of health, and 
accordingly, an evaluation in excess of 30 percent is not 
warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  


ORDER

An increased evaluation for hiatal hernia with 
gastroesophageal reflux, currently rated 30 percent 
disabling, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

